80 So. 3d 1135 (2012)
Allen BENNETT, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-3782.
District Court of Appeal of Florida, First District.
March 5, 2012.
Nancy A. Daniels, Public Defender, and Richard M. Summa, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Giselle Denise Lylen, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Flagg v. State, 74 So. 3d 138 (Fla. 1st DCA 2011).
BENTON, C.J., WOLF, and VAN NORTWICK, JJ., concur.